Case 18-09108-RLM-11             Doc 1424      Filed 02/03/21       EOD 02/03/21 19:18:17            Pg 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                             1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


 NOTICE OF WITHDRAWAL OF DEBTOR’S MOTION FOR ENTRY OF AN ORDER
 HOLDING THAT THE BOWLES LITIGATION VIOLATES THE AUTOMATIC STAY

              USA Gymnastics, as debtor and debtor in possession in the above-captioned chapter 11

 case (the “Debtor”), hereby withdraws the Debtor’s Motion For Entry Of An Order Holding That
                                                                                                 2
 The Bowles Litigation Violates The Automatic Stay [Dkt. 1417] (the “Stay Motion”).

              On February 3, 2021, counsel for Plaintiffs in the Bowles Litigation sent the Debtor’s

 counsel a file-stamped notice dismissing all claims against the Debtor. Plaintiffs’ counsel further

 agreed to file an amended complaint that removes all factual allegations against the Debtor. The

 Debtor appreciates the Court scheduling an expedited hearing on the Stay Motion, but, in light of

 the dismissal of the Debtor from the Bowles Litigation and the representations from Plaintiffs’

 counsel, the Debtor withdraws the Stay Motion, without prejudice to the Debtor’s rights to

 challenge any future violations of the automatic stay.




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
 2 Capitalized terms used herein but not defined shall have the meaning given to them in the Stay Motion.
Case 18-09108-RLM-11       Doc 1424   Filed 02/03/21   EOD 02/03/21 19:18:17      Pg 2 of 2




 Dated: February 3, 2021                       Respectfully submitted,

                                               JENNER & BLOCK LLP

                                               By: /s/ Catherine Steege

                                               Catherine L. Steege (admitted pro hac vice)
                                               Dean N. Panos (admitted pro hac vice)
                                               Melissa M. Root (#24230-49)
                                               353 N. Clark Street
                                               Chicago, Illinois 60654
                                               (312) 923-2952
                                               csteege@jenner.com
                                               dpanos@jenner.com
                                               mroot@jenner.com

                                               Counsel for the Debtor




                                           2
